Citation Nr: 0526769	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-27 014	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Service connection for chronic obstructive pulmonary disease, 
claimed as a lung condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision in which the RO denied the 
benefits sought.  The veteran filed a Notice of Disagreement 
later in March 2003, the RO issued a Statement of the Case in 
August 2003, and the veteran perfected his appeal with the 
filing of a Substantive Appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2003. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1964 to July 1966.  

2.  On September 21, 2005, the RO notified the Board that the 
veteran died on July [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


